People v Culajay (2020 NY Slip Op 00297)





People v Culajay


2020 NY Slip Op 00297


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
JOHN M. LEVENTHAL
JOSEPH J. MALTESE, JJ.


2018-15152
 (Ind. No. 1726/18)

[*1]The People of the State of New York, respondent,
vRocael Culajay, appellant.


Michael A. Fietcher, Bellmore, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Kevin C. King of counsel; Allyson Rivard on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (Felice J. Muraca, J.), rendered November 15, 2018, convicting him of aggravated driving while intoxicated with a child and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his sentence should be vacated because he was deprived of an interpreter at the sentencing proceeding is unpreserved for appellate review as he never objected to the absence of an interpreter (see CPL 470.05[2]; People v Robles, 86 NY2d 763, 765; People v Garcia-Cruz, 138 AD3d 1414), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant's related claim that he was deprived of the effective assistance of counsel is without merit. Viewed in totality, the record reflects that defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712).
SCHEINKMAN, P.J., MASTRO, LEVENTHAL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Cour